MmPbpPAH PH BhABBWWHOWWWWWWWNNN YD NYDN DYN Ree Re eRe eee
SSSREGESSTSSRARGROS SSSR ROB SCRA ORK SowMmrMaUAWNE

 

 

Case 3:18-cv-07012-JCS Document 105 Filed 08/10/20 Page 1 of 1

FILE

Tonette L. Vazquez

460 Grand Avenue #318 we 10 202

Y. ;
cause Re
RORTHERN DISTRICT OF CALIFORNIA

Oakland CA 94610

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
TONETTE L. VAZQUEZ, ) Case No.: 3:18-cv-07012-JCS
)
Plaintiff, ) TONETTE VAZQUEZ OPPOSITION TO
) PROPOSED ORDER GRANTING MOTION
Vv. ) TO WITHDRAW AS COUNSEL OF
) RECORD FOR PLAINTIFF
)
CHAD WOLF, Acting Secretary, )
Department of Homeland Security )
(Transportation Security Administration), )
)
Defendant )

 

—

 

I, Tonette Vazquez submit this opposition to the proposed order granting motion to withdraw as

counsel of record for plaintiff for reasons: | do not understand everything that was on the documents
that | am now responding to. However, | object to the Attorneys leaving me without representation as |

need to be represented. | will explain further when | am in front of you on the upcoming court day.

However, if the court releases my Attorneys from representing me, | request the court appoints new

Attorneys to represent me with my case.
3:18-cv-07012-JCS

 

Respectfully Submitted,
Dated: July 21, 2020

 

3:18-cv-07012-JCS Ke

Tonette L. Vazquez

 

 
